                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

DOUGLAS ASHBY, et al.,                        )
                                              )
                       Plaintiffs,            )
                                              )
vs.                                           )       Case No. 21-3044-CV-S-WBG
                                              )
WYNDHAM VACATION RESORTS,                     )
INC., et al.,                                 )
                                              )
                       Defendants.            )

                                     ORDER OF DISMISSAL

       On June 2, 2021, Plaintiffs Douglas Ashby and Suzanne Ashby filed a Notice of Voluntary

Dismissal (Doc. 4), Motion to Withdraw (Doc. 5), and Notice of Voluntary Dismissal (Doc. 6).

Plaintiffs move to withdraw their initial Notice of Voluntary Dismissal because it was incorrectly

filed. The Court GRANTS Plaintiffs’ Motion to Withdraw (Doc. 5), and Plaintiffs’ initial Notice

of Voluntary Dismissal (Doc. 4) is WITHDRAWN.

       Plaintiffs’ later filed Notice of Voluntary Dismissal (Doc. 6) indicates they are voluntarily

dismissing this matter with prejudice. Doc. 6. Plaintiffs’ Notice is filed before Defendants have

been served. Accordingly, pursuant to Plaintiffs’ Notice and Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, Plaintiffs’ claims against Defendant Wyndham Vacation Resorts Inc.,

Comenity Capital Bank, and Alliance Data Systems Corporation are DISMISSED WITH

PREJUDICE. Each party shall bear his, her, or its own attorneys’ fees and costs.

       IT IS SO ORDERED.

DATE: June 3, 2021                             /s/ W. Brian Gaddy
                                             W. BRIAN GADDY
                                             UNITED STATES MAGISTRATE JUDGE




         Case 6:21-cv-03044-WBG Document 7 Filed 06/03/21 Page 1 of 1
